Case 2:20-cr-00038-TSK-MJA Document 31 Filed 04/22/21 Page 1 of 5 PageID #: 62



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                       Plaintiff,

      v.                                           Crim. Action No.: 2:20CR38-1
                                                                 (Judge Kleeh)

JO-EL RENE TORRES,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       March    24,    2021,        the   Defendant,        Jo-El    Rene   Torres

(“Torres”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One of the Indictment, charging him with Possession with Intent to

Distribute Heroin and Fentanyl, in violation of Title 21, United

States Code, Sections 841(a)(1), 841(b)(1)(C). Torres stated that

he understood that the magistrate judge is not a United States

District       Judge,    and       Torres    consented    to    pleading       before   the

magistrate judge.          This Court referred Torres’s plea of guilty to

the   magistrate        judge       for     the   purpose      of    administering      the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding       as   to   whether     the   plea      was     knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 2:20-cr-00038-TSK-MJA Document 31 Filed 04/22/21 Page 2 of 5 PageID #: 63



USA v. TORRES                                                   2:20-CR-38-1
        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Torres’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Torres

was competent to enter a plea, that the plea was freely and

voluntarily given, that Torres was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 29] finding a factual basis for the

plea and recommending that this Court accept Torres’s plea of

guilty to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Torres nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 29], provisionally ACCEPTS Torres’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 2:20-cr-00038-TSK-MJA Document 31 Filed 04/22/21 Page 3 of 5 PageID #: 64



USA v. TORRES                                                   2:20-CR-38-1
        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Torres, and prepare a presentence investigation

report for the Court;

      2.    The   Government   and    Torres   shall   each   provide   their

narrative descriptions of the offense to the Probation Officer by

April 30, 2021;

      3.    The presentence investigation report shall be disclosed

to Torres, his counsel, and the Government on or before June 29,

2021;   however,    the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before July 13, 2021;




                                      3
Case 2:20-cr-00038-TSK-MJA Document 31 Filed 04/22/21 Page 4 of 5 PageID #: 65



USA v. TORRES                                                    2:20-CR-38-1
        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before July

27, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements      and   motions   for   departure    from    the    Sentencing

Guidelines, including the factual basis for the same, on or before

August 24, 2021.

      The magistrate judge remanded Defendant to the custody of the

U.S. Marshals Service.

      The Court will conduct the Sentencing Hearing for Torres on

September 9, 2021, at 2:30 p.m., at the Elkins, West Virginia point

of holding court. If counsel anticipates having multiple witnesses

or an otherwise lengthy sentencing hearing, please notify the

Judge’s chamber staff so that an adequate amount of time can be

scheduled.

      It is so ORDERED.




                                      4
Case 2:20-cr-00038-TSK-MJA Document 31 Filed 04/22/21 Page 5 of 5 PageID #: 66



USA v. TORRES                                                   2:20-CR-38-1
        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: April 22, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
